  Case 3:17-cv-01430-JBA Document 62 Filed 12/17/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


JEFFREY BARDO                                       CIVIL NO. 3:17-cv-1430-JBA

      V.

DR. CARSON WRIGHT                                   DECEMBER 17, 2019



                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a) (1) (A) (ii) all appearing parties hereby stipulate

to dismissal of this action with prejudice.



                                              PLAINTIFF
                                              Jeffrey Bardo

                                    BY:        /s/ Sarah F. Russell
                                              Sarah F. Russell
                                              Quinnipiac University School of Law
                                              Legal Clinic
                                              275 Mount Carmel Avenue
                                              Hamden, CT 06518
                                              Federal Bar #ct26604
                                              Email: sarah.russellquinnibiac.edu
                                              Tel: (203) 582-3238
                                              Fax: (203) 582-3237
  Case 3:17-cv-01430-JBA Document 62 Filed 12/17/19 Page 2 of 2




                                           DEFENDANT
                                           Dr. Carson Wright

                                           WILLIAM TONG
                                           ATTORNEY GENERAL


                                        BY: /s/ Thomas J. Davis, Jr.
                                           Thomas J. Davis, Jr.
                                           Assistant Attorney General
                                           110 Sherman Street
                                           Hartford, CT 06105
                                           Federal Bar #ct
                                           E-Mail: name@po.state.ct.us
                                           Tel: (860) 808-5450
                                           Fax: (860) 808-5591




                                      CERTIFICATION

       I hereby certify that on December 17, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court's electronic filing system.    Parties may access this filing through the Court's

system.


                                            /s/ Thomas J. Davis, Jr.
                                           Thomas J. Davis, Jr.
                                           Assistant Attorney General




                                              2
